United States Court of Appeals
                     For the First Circuit


No. 11-2131

                         UNITED STATES,

                           Appellant,

                               v.

                      DANIEL E. CARPENTER,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on November 25, 2013 is
amended as follows:

     On page 6, lines 9-12, the sentence beginning with "The 3%
choice" is struck and replaced with: "The 3% choice, which was
selected for the majority of the funds in the case, was initially
called a 'Merrill Lynch Ready Asset Money Market Account' in
several of the documents, including the account selection form and
the Escrow Agreement that some exchangors signed, until Merrill
Lynch suspended Carpenter's trading privileges and he opened new
accounts at PaineWebber."